                       Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 1 of 61



                                          (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)


Ö«¿² ß½±-¬¿ Ü±³·²¹«»¦                                                                          Ó¿¾«®² Û¼©¿®¼ É¸·¬¿µ»® ¿²¼ Í±«¬¸ Û¿-¬ Ý¿®®·»®-ô ×²½ò


                                                          Ì®¿ª·-                                                                                          Ì»²²»--»»
                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)




               (Firm Name, Address, and Telephone Number)                                                     (If Known)
Î«§ Ó·®»´»- ¿²¼ Ó¿®·± Ü¿ª·´¿ô Ô¿© Ñºº·½»- ±º Ó¿®·± Ü¿ª·´¿ô ÐÔÔÝô ÐòÑò                          Ðò Ý´¿®µ ß-°§ ¿²¼ Ö¿§ Ðò Ô»¿ô Ò¿³¿² Ø±©»´´ Í³·¬¸ ú Ô»»ô ÐÔÔÝô
Þ±¨ íéîêô Ó½ß´´»²ô Ì»¨¿- éèëðîò øçëê÷ êèîóíëíë                                                 èíïð Òò Ý¿°·¬¿´ ±º Ì»¨¿- Ø©§òô Í«·¬» ìçðô ß«-¬·²ô Ì»¨¿- éèéíï øëïî÷
                                                                                               ìéçóðíðð

                                       (Place an X in One Box Only)                                                                                     (Place an X in One Box for Plaintiff
                                                                                            (For Diversity Cases Only)                                      and One Box for Defendant)

                                       (U.S. Government Not a Party)                                                                                or


                                                                                                                                                    and
                                       (Indicate Citizenship of Parties in Item III)




                             (Place an X in One Box Only)




             (Place an X in One Box Only)


                                                                                                                  (specify)
                                                                                           (Do not cite jurisdictional statutes unless diversity)
                                  îè ËòÍòÝò Í»½¬·±²- ïííî ¿²¼ ïììïø¿÷

                                  Ó±¬±® ª»¸·½´» ¿½½·¼»²¬



                                    (See instructions):



ðïñïëñîðîï                                                    ñ-ñ Ðò Ý´¿®µ ß-°§




                                                                                       EXHIBIT A
Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 2 of 61




                          EXHIBIT A
         Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 3 of 61


ALLAMERICAN AGENTS OF PROCESS
 PO BOX 1065, STOUX FALLS SD 57101-1065                   Ph (60s)   33s-8840 Fx (888) 343{996




December 30.2020



South East Carriers, Inc.
P.O. Box 754
Lawrenceburg, TN 38464


RE: MC191696, C|TAT|ON AND PLA|NT|FF'S ORtctNAL pETtTtON AND
? lq_c_o_V-q lY_R Q E s TS, J U A N Aco sTA DO M I N G U EZ ( p I a i nr i ff),
                 E U
cAUSE NO. D-1 -cN.20-00651 0


To Whom lt May Concern:

AllAmerican Agents of process received the enclosed information,
                                                                  on behalf of soutn
                                                                               -
East carriers, Inc. we previousry e-maired you copies and maired the
                                                                     orjinars.
Also enclosed find our invoice for service provided.

Sincerely,

Customer Service




                                          EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 4 of 61


ALLAMERICAN AGENTS OF PROCESS
PO BOX 1065, SrOUX FALLS SD 57101-1065                                  Ph (60s) 33s-8840 Fx (888) 343-0996




SOUTH EAST CARRIERS, INC.
PO BOX 754
LAWRENCEBURG. TN 38464



Descriotion                                                                            Charoe

Service of Papers for MC19'1696
                  -
Date of Service 12118120
T)U CITATION AND PLAINTIFF'S ORIGINAL PETITION AND DISCOVERY REQUESTS,
JUAN ACOSTA DOMINGUEZ (Plaintiff), CAUSE NO. D-1-GN-20-OO651O

                                                                                       $100.00


                                                             TOTAL   CHARGES:          $1OO.OO



                                         Payment is due upon receipt.

                                     Mail check or money order to:
                                     AllAmerican Agents of Process
                               P.O. Box 1065, Sioux Fails SD 57101-1065

         To pay with credit card, complete the information below and fax to (8BB) 343-0996



Cardholder Signature:
                         8y signing, lauthori:e the use of


Cardholder Name:                                                           Card Code     ':
Credit Card #:                                                              Exp. Date:

Credit Card Billing Address:                                                   Billing Zip:




                                                         EXHIBIT A
                          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 5 of 61



                U.S.   Deporlmenl of Tronsporlotion
                Federol Motor Corrier Sofety Admi
                Licensing ond Insurqnce Publ
                                                           Motor Garrier Details

    US DOT:            272't34                                       Docket       Number:   ll   MC00191696
  Legal
                       SOUTH EAST CARRIERS, INC.
  Name:
  Doing-
  Business-AB
  Name:

                                               Busaness                                                   Mail
          Business Address                 Telephone and                     Mail Address            Telephone and                   UndeliYerable
                                                Fax                                                       Fax                            Mail
    1905 MAHR AVE,, P O. BOX                                               P O BOX 754
                     7U                     (6151762-U72                LAWRENCEBURG TN                                                       NO
    LAWRENCEBURG TN 38464                                                     38464

                Authorlty Type                                    Authodty Status                          Application Pending
                     Gommon                                             ACTIVE                                            NO
                     Gontract                                           ACTIVE                                            NO
                      Broker                                           INACTIVE                                           NO

            Prope4y il               lasse.   ngg            I   Householdaioodlf nrivate ]l                                     enterprs-
               yES             :l          No                il             ruo        I             ruo                                 NO

               Insurance Type                                Insurance Requlred                               lnsurance on File
                       BIPD                                            $750,000                                     $1,000,000
                       Gargo                                                NO                                         YES
                       Bond                                                 YES                                           NO
BOC-3: YES
Blanket      Company:                ALL AMERTCAN AGENTS OF PROCESS




         Active/Pending              BCjected                     lnsurance          Autho ty              Pending
         Insurance                   Insurance                                                                                              Revocation
                                                                  HiElgry            EiElqry               Applieets!


December 30, 2020


              FIrcSA Home I DOT Home I Feedback I    P,                                                    I Accessibitity I   otc   Fbuine I web poticies
!'-l}.
a\-,
r..t/                       1200 New Jersey Avenue   SE,                                                   8339 - Field Offce Contacts




                                                                      EXHIBIT A
                      Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 6 of 61
                                              C I TAT I ON
                                                                                                                            {r'[9    \c
                                      THE   STATE      OF TEXAS
                                              cAUSE NO. D-t -cN-20-00651 0

JUAN ACOSTA     DOM]NGUE     Z


       vs.
MABTJRN EDWARD WHII'AKER AND SOUTH EAST CARRIERS INC,


TO:    SOUTH EAST CARRIERS TNC.
       BY SERVING      ITS   REGISTERED AGENT, JEFFREY FULTZ
       10343 SAM      HOUSTON PARK DR +210
       HOUSTON, TEXAS 7?054-4656

Def€:ndant, in the above styled and numbered cause:
You IiAVE BEEN SttED. You may employ an attorney. If you or your attorney do not fite a writton
ansrder with th6 clerk l{ho iesued thie citation by 10:00 A.lit. on the Monday next foll,owing the
exPitation of txenty days after you were served thi6 citation and petition, a defaul! Judgrnenl nay
be taken against you.
Attached j-s a copy of the                                                                               of the PLAINTIFF in
the above styfed and numbered cause, which was fi                                                       e 2615T JUDICIAT
DISTRICT COURT of Travis County, Austin, Texas.
ISSUED AND GIVEN I'NDER MY HAND AND SEAL ofsaid Courr at office, Novepber     2i.   2020.

REQUESTED BY:
RUY MIRELES
PO Box 3126
MCALLEN, TX ?8502
BUSINESS PHONE: (956)682-3535 FAX: (956)682-3550




                                                                        PREPARED        BY: JESSICA     A. -LIMON

                                                      RET URN
Came to hand on the                 day of                                  at _           o,clock      M.,         and
executed at                                                                     r.rilhi n the Counly of
                                 on llne     day of                     r                   r at           o'.I^^y            M

by defiverlng to the within named                                                           ,                                each
in pelson/ a true copy of this catation together with the PLAINTIFF'S ORIGINAL pETITION AND
DISCOVERY REoUESTS accompanying pleading, having first attached such copy of such citation to                                such
copy of pleading and endorsed on such copy of citation the date of delivery.

service Fee:    S



Sworn to and subscribed before rne tbis the
                                                                  By:
       day of
                                                                  Printed       Name        of Server

                                                                                                               County,        Texa s


D- 1-6N-20 -00 6510                                     SERVICE FEE     NOl   PAID                           P01 -    0 0   010   0ss5


                                                      EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 7 of 61
                                                                                 1012612020 ?:00 PM
                                                                                                  Velva L. Pri
                                                                                                 District Cler
                                                   -cN-20-00651 0                                Travis Coun
                                    CAUSE NoD-1                                               D-1-GN-20.006r
                                                                                               Jessica A, Lirr
 JUAN ACOSTA DOMINGUEZ                                              IN THE DISTRICT COURT
 PLAINTIFF;.                                  --$s
                                                   s
                                                   s
V.
                                                   s
                                                                26lST JUDICIAL DISTRICT
                                                   s
MABURNEDWARD WHITAKER                              s
AND
                                                   $
SOUTII EAST CARRIERS. INC.                         s
DEFENDANTS                                                           TRAVIS COUNTY. TEXAS
                                                   s



TO THE HONORABLE JUDGE OF SAID COURT:
     COMES NOW JUAN ACOSTA DOMINGUEZ complaining of DEFENDANTS
MABURN EDWARD WHITAKER AND sourH EAST cARRrERs, INc., (hereinafter
referred to by name and/or "DEFENDANTS') and for cause of action would
                                                                       respectfullv show
the Court the followine:


       PLAINTIFF intend to conduct discovery under Level 3 pursuant to Rule 190, Texas
Rules Civil Procedure.
        PLAINTIFF requests pusuant to Rure 194, 196, lg7 and r9g that DEFENDANTS
disclose within fifty (50) days of filing of service of this request, the
                                                                          information or material
described in Rule 194.2   A   -   L of the Texas Rules of Civil Procedure and the Intenogatories,
Production and Admissions herein attached as Exhibit        ,,A".   The original answers are to be
forwarded to PLAINTIFFS' attomey of record.


                                      II. TIIE PLAINTIFF
       JUAN     AcosrA            DOMINGUEZ, (hereinafter refe'ed          to by    name and/or
"PLAINTIFFS") is a resident of TRAVIS Countv. Texas.




                                              EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 8 of 61



                        rII. TI{E DEFENDANTS
        DEFENDANT' MABURN EDWARD WHTTAKER (hereinafter referred to                                  as

"Defendant WHITAKER'), is an individual residing in The state of rennessee, at 435 s. Brace

Rd.' Ethridge, TN 38456730. Pursuant to $17.062 ofthe TEXAs Crvrl PRAcrrcE             AND REMEDTEs

coon, non-resident Defendant wHITAKER may be served with process by serving the chairman

of the   Texas Transportation commission         at: J. Bruce Bugg Jr.,           chairman, Texas
Transportation commission, 125 E.         llth street, Austin,     Texas zgz01. Service upon the
chairman of the Texas Transportation commission is proper pursuant to 17.062 of the TEXAS
                                                                     $

CIVIL PRACTICE AND REMEDIES      Coot   because this cause    of action grew out of a collision and/or

accident in which non-resident Defendant MILLER was involvcd while operating a motor
                                                                                     vehicle

within The State of Texas.

        Service of   rwo     coPIES oF CITATION AND PETITION is requested upon the
chairman of the Texas Transportation commission by certified mail, return receipt

requested by "Private Process" as authorized by the Court.



        DEFENDANT'       sourH EAsr cARRrERs, rNC., is a business entity doing              business
in the county of TRAVIS in the State of rexas, and may be served with process bv servins
registered agent Jcffrev Fultz at:
46s6-

                                    IV. ASSUMED NAMES
        Pursuant to Rule 28 of the Texas Rules of     civil    procedure, PLAINTIFF is suing any
partnership, unincorporated association, a private corporation or individual whose name
                                                                                           contarns
the words or who does business under or as soUTH EAST CARRTERS, INC.
                                                                                 It is the intent of
PLAINTIFF to file a lawsuit against the owners, occupiers, property managers and/or controllers
of the tractor with vin number: 3HSDZApR6JN 4g7g45,license plate: H4l662Hy.




                                            EXHIBIT A
                  Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 9 of 61



                                                           V. JURISDICTION

_-"**-In?ersonam-Defu                          anftp   IIITAKER--
               The Court has in personaia jurisdiction over Defendant WHITAKER because                            he

   purposefully established more than minimum contacts with The State of Texas in both de
                                                                                          iure urd
   de   facto capacities, to wit:

               1. De Jure

                        Pursuant   to 917.042 of the Trxns CNrL              pRAcTrcE AND REMEDTES CoDE, by

                        committing    a   tort constituting the conducting and/or doing ofbusiness in whole or

                        in part within The State of Texas.



               2, De Facto

                        By operating      a   motor vehicle upon the public roadways within The State of Texas;

                        such activity being that which gives rise to this cause ofaction,

   B.          In Personam-Defendant SOUTH EAST CARRIERS, INC.:

               The court has in personam jtrisdiction over Defendant            sourH     EAST CARRIERS, INc.

  because said Defendant purposefully availed itself of the privilege of conducting
                                                                                    activities                within
  The State of Texas; and/or because said Defendant purposefully established more than minimum

  contacts with The State of Texas by conducting and/or doing business in The State
                                                                                    of Texas in
  both    de   jure   and de facto capacities,     to wit:

                        1. De Jure

                                1. Pursuant to 517.042 of        the TEXAS CrvrL pRAcrrcE AND REMEDTES CoDE,

                               by committing        a   tort in whole or in part within The State of Texas.

                        2. De Facto




                                                             EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 10 of 61



                        a. By accepting one or more     engagements to haul and/or deliver goods to,

                        frorn, and/or through points located within The State of Texas:

                        b. commissioning     one or rnore of its vehicles to carry out the hauling and/or

                        delivery ofgoods to, from, and/or tbrough points located within The State

                        of Texas:

                        c,   causing a person in its employ to operate a motor vehicle within The

                        State   ofrexas for the purpose ofhauling and/or derivering goods to, from,

                       and/or through points located within The State of Texas; and,

                       d'    the basis of such activity being that which gives rise to this cause     of
                       action.

C.      Subject   Matter-All     Defendants:

        The Court has subject matter jurisdiction over the case at bar because the Plaintiffs believe
and allege that they have been injured and that the resulting damages are ofan amount
                                                                                            in excess
of the minimum jurisdictional limits of the Court. PLAINTIFF has sustained damases in                  a
monetary relief over $l,000,000.00 within the jurisdictional requirements of this Court.


                                             VI. VENUE

        Venue of this proceeding is proper in TRAVIS county, Texas, pursuant to Texas
                                                                                      civir
Practice and Remedies code Section 15.002(a)(l) since TRAVIS county is tbe county
                                                                                  where all
or a substantial part of the events or omissions giving rise to the claim occurred,




                                               EXHIBIT A
             Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 11 of 61




                                       VII. BACKGROUND 5'ACTS
        on-orabout MAY 22, 20 t9 ;pI;ktNTIFF JUAN            AcosrfDoMrNcus?wasinvolved
in acollision with another vehicle operated by DEFENDANT MABURN EDWARD
WHITAKER, caused by DEFENDANT MABURN ED\ilARD WHITAKER'S negligence.
DEFENDANT        sourH
                   EAST CARRTERS, INC., were the owners of the vehicle that was being
operated bv DEFENDANT MABURN EDWARD wHrrAKER. specifically, plaintiff
                                                                               JUAN
ACOSTA DOMINGUEZ was driving on the far left lane at the 5600 block on 8,. William
                                                                                     Cannon
Dr., ln Austin, Texas. Defendant wHITAKER was driving on the right lane at the 5600
                                                                                    block         on
E. William Cannon Dr. Defendant WHITAKER tuned into Plaintiff s path/lane
                                                                                 while attempting
to make an unsafe U-tum and struck Plaintiff s back right portion of 1he vehicle
                                                                                 with his left front
bumper and caused the car crash. As a result ofthe car crash, PLAINTIFF'S vehicle was
                                                                                          damased
and he suffered severe personal iniuries.



       PLAINTIFF incorporates by reference the a egations contained in the preceding
paragraphs as though fully set forth herein. PLAINTIFF asserts claims against
                                                                              DEFENDANTS
for its responsibility of PLAINTIFF'S damages as follows:
A,     NDGLIGENCE
       PLAINTIFF has a negligence cause              of
                                           action against DEFENDANT MABURN
EDWARD WHITAKER, because he meets the following required elements:
    1. The DEFENDANT, MABURN EDWARD WHITAKER owed a leqal duw to the
                PLAINTIFF;
       2.       The DEFENDANT, MABURN EDWARD WHITAKER breached the dutv: and
       3.       The breach proximately caused the pLAINTIFF'S injuries.
       Defendant MABURN EDWARD WHITAKER, was negligent with respect to the
                                                                           acts

and omissions described below. Defendant's negligence consisted of,
                                                                    but is not limited to. the
followine:

                Failing to keep   a   proper lookout for pLAINTIFF; Texas Transportation Code
                s54s.401;

       b.       Failing to avoid the incident in question:




                                                EXHIBIT A
              Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 12 of 61




                  Driver inattention; Texas Transportation Code $545.401;

     --d.-        Taking f.iu'lty e-vasiTe actioiif

         e.       Distracted driving; Texas Transportation Code $545.401;

         f.       Failing to drive as a reasonable and prudent person woulcl have driven under the
                  satne or similar circtrmstances.

        Each of these acts and/or omissions of Defendant MABURN EDWARD WHITAKER,

whether taken singularly or in any cornbination constitutes negligence and negligence per
                                                                                          se which

proximately caused the collision and injuries and other losses           specifically set forth herein, all
                                                                    as                                        of
which PLAINTIFF suffered and          will   continue to suffer in the future. PLAINTIFF suffered and

will continue to suffer in the fliture.

B.      RTSPONDEATSUPDRIOR
        PLAINTIFF has a cause of action against DEFENDANTS                  sourH EAsr CARRTERS.
INC., under the theory ofrespondeat superior because he meets the fotlowing required elements:
       a. The PLAINTIFFS were injured as a result of the tort;
        b.       The tortfeasor was an employee of the defendant; and
        c.       The toft was comnitted wh e the employee was acting within the scope of
                 employment; that is, the act was
                 (t)     within the employee's general liability,
                 (2)     in furtherance ofthe defendant's business:
                 (3)     in furtherance of the object for which the employee was hired.


        At all times pertine't, DEFENDANT sourH EAST CARRIERS, INc,, and any of its
agents, who were acting    with their scope of employment were guilty of negligent conduct towards
Plaintiffs by:


        a,       Failing to train its employees regarding proper procedures on        fo   owing distance
                 and stopping distance;

        b.       Failing to supervise its agents, servants and,/or employees to insure the safety
                                                                                                  of


                                                 EXHIBIT A
             Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 13 of 61



                other drivers on the roadwav:

                 Failing to establish and enforce reasonable and adequate policies and/or procedures
              ' regadingdriving
                                    rheir vehicle;- -.

        d.      Failing to establish and enforce reasonable and adequate policies and/or procedures
                regarding the transportation of cargo, equiprlent and/or rnachinery;

        e.      Failing to reduce or eli'rinate the likelihood of harrn which Defendant knew or
                should have known.

        These conditions and activities existed despite the fact that   DEFENDANT SOUTH EAST

CARRIERS' INC.'s agents knew or through the exercise of due diligence should have known of

the existence of the aforementioued and that there was a likelihood of a person being injured      as

occurred to Plaintiffs.

       Fufthcnnor e, Plaintiff would show the court rhat had DEFENDANT              sourH     EAST
CARRIERS, INC', agcnts exercised ordinary care in the maintenance and/or supervision of such

activity, it would have been noticed and corrected by such persons.

       Plaintiffs allege that cach and every, all and singular, ofthe foregoing acts and/or omtssrons

on the part of MABURN EDWARD WHITAKER" constitutcd negligence which was and is a

direct and proximate result ofplaintiffs' serious bodily injuries.

       At all times material hereto, all of the agents,              servants, and/or employees for

DEFENDANTS        sourH      EAST cARRrERs, INc. and/or ENTERpRISE PRODUCTS
COMPANY, who were connected with the occurrence madc the subject of this suit, were acting

within the course and scope oftheir employment or official duties and in furtherance of the duties

of their office or employment. Therefore, DEFENDANTS           sourH EAsr        CARRIERS, INC.
and/or ENTERPRISE PRODUCTS COMPANY are further liable for the negligent acts and

omissions of its agents, sewants, and/or empioyees under the doctrine of respondeat superrcr.




                                             EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 14 of 61



C.     NEGLIGBNTDNTRUSTMENT

     PLAINTIFF has a negligent entrustment cause of action against DEFENDANT               sourlr
EAsr CARRTERS, INC., because PLAINTIFF m"ets a" ro["*irg requir"a
       a.     The owners entrusted its vehicle to another person;
                                                                                 "r"-""G
       b.     That person was an unlicensed, incompetent, or reckless driver;
       c.     The owners knew or should have known the driver was unlicensed, incompetent,
              or reckless;
       d.     The driver was negligent on the occasion in question; and
       c.     The driver's negligence proximately caused the pLAINTIFFS, iniurv.


                                 X. PLAINTIFF'S DAMAGES
       As a direct and proximate result of the occurrence made the basis of this lawsuit.
PLAINTIFF was caused to suffer, and to incur the following damages:
       A.     Reasonable medical care and expellses in the past. These expenses were incutred
              by PLAINTIFFS for the necessary care and treatment of the injuries resultirrg from
              the accident complained ofherein and such charges are reasonable and were usual
              and customary charges for such services in TRAVIS County, Texas;
       B.     Reasonable and necessary medical care and expenses which           in all reasonable
              probability be incurred in the futurp;
      C.      Physical pain and suffering in the past;
      D.      Physical pain and suffering in the flrture;
      E.     Physical impairment in the past;
      F.     Physical impairment which, in all reasonable probability,    will   be suffered in the
             future;
      G.     Loss of earnings in the past;
      H.     Loss of eaming capacity which will, in all probability, be incuned in the future;
      I.     Mental anguish in the past; and
      J.     Mental anguish in the future.
      K.     Property damage
      L.     Loss of use




                                             EXHIBIT A
     Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 15 of 61



                                       IX. PRAYER
WHEREFORE, PLATNTIFF requesr that DEFENDANTS be cited to appear and answer


A.      Judgment against DEFENDANTS in a monetary relief over            $   I,000,000.00 within
        the   jurisdictional limits of this court;
B.      Prejudgrnent and post judgment interest as provided by law; and
c.      Such other relief to which     PLAINTIFF may be justly entitled.
                                           Respectfully submitted,
                                      .    LAWOFFICESOF MARIODAVILA.PLLC
                                           P.O. Box 3726
                                           McAllen, Texas 78502
                                           Telephone (956) 682-3535
                                           Facsimile (956) 682-3550

                                           BY:          /S/Ruv Mireles
                                                     RTIY MIRELES
                                                     Texas State Bar No.: 24090268
                                                     MARIO DAVILA
                                                     Texas State Bar No.: 24045750
                                                     Email: RuyMDlaw@gmail.com
                                                     Eservice: MDlawlitigation@gmail.com
                                                     Attorney for PLAINTIFF




                                          EXHIBIT A
Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 16 of 61




                EXHIBIT 66A''




                          EXHIBIT A
             Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 17 of 61



 PI,AINTIFF JUAN ACQSIA QOMINGUEZ FIRST SET OF'INTERROGATORIES TO
                 DITF'ENDANT SOUTII EAST CARRIERS. INC.

I -     Idemiffedch person-amwerirry these lnten'ogatories;'supptyirirg infornration; ol assistilg
in_ any way with the preparation of the Answers to these Interofatoriis by: full
                                                                                     name, address,
telephone number, job title, place of employment, date of birth arid social security number.

ANSWER:

2.      Identify each person or entity with possession, custody or control ofdocuments relevant to
this lawsuit.

ANSWER:

3'      Please describe the educarional background of DEFENDANT, MABURN EDWARD
WHITAKER, by listing the names and locations of all educational institutions atteuded. Identifv
any diplomas, degrees and/or certifications received and the dates ofgraduation.

ANSWER:

4.       Describe how the accident made the basis of this lawsuit occurred. Include in your
description the speed of the vehicles involved at the time of the accident made the basis of this
lawsuit.

ANSWER:

5.     List each place DEFENDANT, MABURN EDWARD WHITAKER, had been in the four-
hour period before the subject accident, and whether he was acting within the course and scope of
employment at the time of accident made the basis of this lawsuit.

ANSWER:

6.      IfDEFENDANT, MABURN EDWARD WHITAKER, was not an employee of
DEF-ENDANT, sourH EAST CARRIERS, INc. at rhe time of the subject accidenr, please
describe the relationship of DEFENDANT, MABURN EDWARD WHITAKER with
DEFENDANT, sourH EAST CARRIERS, INC. at the time of the accident made the basis of
this lawsuit (i.e., agent, contractor, etc.).

ANSWER:

7'       state whether DEFENDANT, MABURN EDWARD WHITAKER, has been charged,
anested, and./or convicted of any crimes and/or rnisdemeanors including any felonies of moral
turpitude and any traffrc violations, within ten (10) years ofthe date these Aniwers are filed and,
if so, please state the date, the state and county of the offense, the nahrle of the charge, an6 the
ultiurate disposition of the case.




                                                EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 18 of 61




 ANSWER:

                                       ernploymeflt history for DEF
                                 ,tlre                                                        RD
                                 ( l0) years up to the date of the accr
                                 resses of all employ".,                                      urt'
                                  weekly) .' r.dt,         -a-i,r-'"d
                                                      ;;l;ii,"uron.                           ifrc
                                                                                               ll
 time, prease indicate 0,.4il:Tl,H"Hf,$1trftffi:"j
 the total amount ofwages receir ed,
                                                                                               of
                                                                                              ay,
                                     and the reason for     tern'rrati
ANSWER:

                                      BURN EDWARD WHITAKER, ever been
                                                                          a   parry to a claim or




ofthe case. Ifno lawsuit was
claim and the palty to whom r
ANSWER:

12.    Describe                       versatio
           pla
has hacl with
                                      t"i"#:":                                    WHITAKER
vehicle acciden,                                                                 t motor
accident, or at any time since   tl   occun enc" of the subject   motor
                                                                                 e subject




                                                EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 19 of 61




 ANSWER:


 :u^"_ry_!:.:ot
                *ho was respon-sible for the maintenance, inspection ano sarety of DEFENDANT,
 S9UTH EAST CARRIERS, INC.'s, truck, tractor and/or trailer involved in tfr" sutiect accident
 of MAY 22' 2019 at the time of the occurrence of the subject accident up to anJ
                                                                                    including the
 present date,

 ANSWER:

 14'   Please state whether you contend that any of the following caused
                                                                         or contributed to the
happcning of the subject accident onMAy 22,2ti19:

        (a)      Comparative negligence or other fault on the part ofthe plaintiff;

        (b)      comparative negligence or other fault on the part ofDefendants; and/or

        (c)                                               n
                                        ce or fault, of any                                  f   anv
                                         persons or   entitles                                suiti.
                                        I name and    address                                 th;d

ANSWER:

15'         you deny that you were negligent in the collision involved
                                                                       herein? Ifso, state each and
      ^Do
every fact upon which the denial ofnegligence is based.

ANSWER:
16' Please provide the following information conceming all cell phones, ipads, tablets or other
mobile devices in the vehicle that you were driving at the time or*re
                                                                      suulect cottision:

        (a)      The phone number for each device;

       (b)       The carrier for each device:

       (c)       What the device was (for example, was it an iphone 10, a Samsung
                                                                                  Galaxy, etc.);
                 and

                 whether you were using the device at the time of the crash or
      -.(d)
preceding the crash.
                                                                               the five mrnutes

ANSWER:




                                                EXHIBIT A
               Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 20 of 61




    1      ]                                                         supp                'r, or asststtng
                                      of thJ Answers to.tfr"." r.,,".'oguto.iJ, ry, i;,,'o^#:,il;::::
    f,3;"::l:[:h:^flt1ii:i
    telephone number, job titre, place of employment,
                                                      date of birth anl social *."rily
                                                                                         ""-u.r.
 ANSWER:


 this lawsuit.

 ANSWER:

 3'      Please describe trre educational background of DEFENDANT,
                                                                             MABURN EDWARD
 WHITAKER, by listing the naures aud locatioirs of all
                                                        educationat institutlorrs attenJeo. laentiry
 any diplomas, degrees and/or certifications received
                                                      and the dates orgruJuoao*-'-"--

ANSWER:

4'       Describe how the accident made the basis of
                                                       this lawsuit occurred. Incrude in your
description the speed of the vehicles involved ut
lawsuit.
                                                  tt      ii-.
                                                          of the accident made the basis of this
                                                     "

ANSWER:

:      List each place    DEFENDANT,                             D WHITAKER, had been in the four-
hour period before the subject accident
                                                                 acting within the course and scope of
employment at the time of accident      ma
AAISWER:




ANSWER:




ANSWER:




                                               EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 21 of 61



 8 - Has DEFENDANT, MABURN EDWARD WHITAKER, ever been involved in any
 accident either ten (10) years prior to or subsequent accident made
                                                                          the basis of this lawsuit
 including, but not limited to, motor vehicle accidents, on the job accidents,
                                                                               industrial accidents.
                                                      r ryFe-ofzeeft ents -IfsqTleasesrarc-whEn-       _   ____
                                                      injuries sustained in any such accident, and
                                                       health care provider who was consulted or
                                                         ITAKER for such injury.
ANSWER:

                                                BURN EDWARD WHITAKER, has ever beeu
                                                                        ated and nraintained by
                                                                        to or subsequent to the
                                                                        dent, all parties involved
                                               ribe the nature of any injuries sustained in each
                                               was filed against DEFENDANTS, MABURN
EDWARD WHITAKER, and/or DEFENDANTS, sourH eesr
                                                                  ceRRrcRS, rNd., and, if so,
please provide the claim numbers and/or court and
                                                  cause numbers for each lawsuit fileo.

ANSWER:

                                                  story for DEFENDANT, MABURN EDWARD




time, please irrdicate the periods of self-
tho total amount ofwages received, and

ANSWER:

                                                            KER, ever been a party to a claim or
                                                            made a claim with t€spect to personal
                                                            of the lawsuit, the Court where each
                                                                    le of the cause of action, the
of rhe case. rfnolawsuitwasnred,      stateth
claim and the party to whom the claim was                            hHx!.lT,T:i:i:li:iffi
ANSWER:

                                                  ENDANT, MABURN EDWARD WHITAKER
                                                                 the subject motor vehicle
                                                                 g the subject accident, or




                                              EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 22 of 61




13.    Please identiff, by name, business and residence address, and terephone number, each and
gv^e-r1qgpon who  was responsible for the maintenance, inspection and safety of DEFENDANT,
so
of MAY 22' 2019 at the time of the occurence of the subject accident up to and including
                                                                                         the
present date.

ANSWER:

14.    Please state whether you contend that any ofthe following caused or contributed
                                                                                       to the
happening of the subject accident on MAy 22, 2t5lg:

       (a)      Comparative negligence or other fault on the part ofthe plaintiff;

       (b)      comparative negrigence or other fault on the part ofDefendants; and/or

       (c)                                        ofanyn                    ion, on the part ofany
                                                   entitles                 arties to this lawsuit).
                                                   address                   address for each third
                party identified.

ANSWER:




                                            EXHIBIT A
                Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 23 of 61




 l-      Produce      thecornpl                                                     ; or of any insurahce
 company, participating in
 1e*"ept foi -"nor i-]ro.ions and privileged comriunication, *r*,
                                                                                "ttor#|r":ntr?jrfi::l;
                                           defendants) perraining to tr,eir i,rvesiigaiio., oiuny irr.,. i.,
 T*.^:::h:]i::llnce,co1na1v.by.the
 llr^^:ry:  y]l*]ne.,     but not.lirnited to, any, records outiir,"J L; ;"y
 investigator, inter office records, reports made by the praintirror u.ry
                                                                                               ;.;;;;;;;il#;;
                                                                                     otrr;;;;;;;;d;;1;;;;"r;
 ::::l:tlr:^,.l1i-g:l"I "t insurance company. or thiir representatives rhat sotd them tiability
 discovery ofrelevant evidence on any issue in this cause,            '
                                                                          i.r.""ri."iJ";;;
                                                                                                 ";;;ffi # fi;i
 RESPONSE:

                                                           dels, compilations of data, photographs and other
                                                           in anticipation of the expert's deposition and/or
                                                           n expert used for consultation if it forms a basis
                                                           xpert who is to be called as a witness.

RESPONSE:


no,es,
3.

reports
                                        nioll   --,,^-r-:-^1,,.r:-^       L-., --r r! ',
                                        ;ffi*il'.:H#il:lflili:Tjj"l$llT;1,1'#llliii,xffi?
                                                                                           I



                                        repared for or reviewed by an expert who will testi fy at trial.

RESPONSE:

4.,    Produce copies of alr reports, opinions and mentar impressions
                                                                      by all consulting experts
whose reports, opinions and mental imlxessions have been revlewed
                                                                   by te;tigrin;                   ex;;rb.
RESPONSE:

5'        ,
              Produce copies   of all treatises,   rules, regurations, guidelines, statutes, policies or
procedures, and any other authoritative materials reviewed
                                                           by any expert who         will tesiiry at trial,
RNSPONSE:

6. .-   Produce copies of invoices,.bills or other bilring materiars for
                                                                         each expert you expecr ro
testit/at trial, and for each consulting expert whose oplnions or observations
                                                                                a testifurng expert
will review or has reviewed.

RESPONSE:

        .Produce a copy of the Curriculum Vitae,         if   available, for each expert Defendants intend to
utilize in this case.




                                                   EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 24 of 61




RESPONSE:

8. - --Pfotlrce   eopiesDf a1l stateriTeils, 'eitheif oial -o-w-rinert; inade -bIThe ?laiutiff   -or.   aily
representative on behalf of plaintiff conceming the subject matter of this lawsuit.

RESPONSE:

9'       Produce copies of any and all conespondence, conulunications, letters, notes of oral
communications, and all other documents or writings sent to or received from or exchanged
                                                                                             by
and between Defendants and Plaintiff or Plaintiff s representatives conceming the
                                                                                  subject matter
of this lawsuit.

RESPONSE:

10.     Produce copies of all agreements for sett'lement, indemnification, compromise, guarantee,
or any other kind ofagreement which you have entered into with any party or non-party,
                                                                                       as a result
of or relaring to this lawsuit.

RESPONSET

Il.     Produce copies of all identifying documentation or materials in Defendants, possession
peftaining 10 any non-party to this lawsuit named by Defendants that
                                                                     may be liable to plaintiff for
damages incurred as a result ofthe subject motor vehicle accident.

RESPONSE:

12.     Produce a copy ofthe title, registration, and any and all other identifiiing documentation
pertaining to the vehicle of the vehicle that Defendant, MABURN EDwARb
                                                                                   wHlTar.en, wa,
operating at the time ofthe subject motor vehicle accident.

RESPONSE:

13-'
     . - Produce a copy of all inspection and maintenance records pertaining to the vehicle of the
vehicle or vehicle that Defendant, MABURN EDWARD WHITA-KER, wa"s operating
                                                                                        at the time
of the subject motor vehicle accident dated from MAy 22,2019 up to and inciuding iucusr
                                                                                                  s,
2020, the date ofthe subject motor vehicle accident.

RESPONSE:

14.     Produce a copy of Defendant, MABURN EDWARD WHITAKER'S personal
                                                                       driver's
license and commercial driver's license.

RESPONSE:




                                             EXHIBIT A
            Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 25 of 61



 l5       Producc a copy of Defendant, MABI,TRN EDWARD WHITAKER,s social security card.

RESPONSE:

 16.    Produce copies of all still and moviug photograp                          any issue involvecl
in thislawsuit including, but not limited to, plrotographs t                      the accident and/or
vehicles, the median barrier involved in the accident:                            ved in the subject
accident.

RESPONSE:

17'    Produce copies of all repair estimates, appraisals, receipts, repair bills and/or other
docunrents that desc:'ibe and/or in any way relate to the damage done to and/or rcpair done
                                                                                            to
Defcndants' vehicle as a result ofthe accident made the basis of this lawsuit.

RESPONSE:

18.    Produce copies of all repair and maintenance records and vehicle inspections concernlng
Defendant, number, each and            person who was responsible for the maintenance, inspectioi
                                 !!!v
and safety of DEFENDANT, sourH EAST CARRIERs, tNc.,s vehicle involved in thii
                                                                                           cause,
both two (2) years before and at all times after the subiect accident.

RESPONSE:

19.       Produce copies of all drawings, maps, or sketches of the scene and/or vehicles involved in
the subject accident.

RESPONSE:

20..
     _ Produce copies ofany surveillance movies, photographs or videotapes
accident made the basis of this lawsuit.
                                                                                ofplaintiffor ofthe

RESPONSE:

21.     Produce a copy of any internal incident reports regarding the acoident made the basis of
this lawsuit which were made by Defendant and/oi representatives of Defendant.

RESPONSE:

22.     Produce a copy of any citation and./or any final judgments received by any partlz as
    .
of the subject accident.
                                                                                             a resurt


RESPONSE:




                                             EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 26 of 61



                                                       ssession of number, each and cvery person
                                                       and safery of DEFENDANT, SOUTH
                                                       ABURNEDWARD WI]ITAKER
                                                     /or-employnrent files including, butsnor - .- ----
                                                      certificates, checkups and drug testing, all
past employment records, all disciplinary notices ofrepri'rands, applications and
                                                                                   fo-llow-up
reference reports and/or investigation of MABURN Eoweno WHITAKER, contractor
agreements, payroll records, tirne cards, etc.).

RESPONSB:

24-    Produce a copy of Defcndant, MABURN EDWARD WHITAKER, payro records
containing dates and times on and off frorn work from MARCH 1,2019 TosbprEMEBR                l,
20t9.

RESPONSE:

25.    Produce a copy ofany and all documents or exhibits Defendant intends to utilize at trial.

RESPONSE:

26'    Produce a cerlified copy ofeach and every policy ofinsutance which may provide coverage
to Defendants with respect to the subject motor vehicle accident, including attiiirnary, excess
                                                                                                or
umbrella policies.

RESPONSE:

27 . Produce a copy of Defendant, MABURN EDWARD WHITAKER' Iog book, if any,
fiom March l, 2019 to Septemebr l,20lg.

RESPONSE:

2,8 Produce the original or a copy of the log book for Defendant,     sourH EAsr      CARRIERS,
INC.'s vehicle involved in the subjccr accidenf on MAy 22,2019.

RESPONSE:

29'     Produce a copy ofthe State ofTexas and United States Department of Transporlation
reports, if any, filled out by Defendant, MABURN EDWARD wHnexrn pertaining
                                                                                    to the
subject motor vehicle accident.

RESPONSE:




                                            EXHIBIT A
              Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 27 of 61




 30'      Produce any and alr docrunents or materiars (incrudi'g, but not limited to, driving
 -1111!: safety manuals, policy rnanuals, rnaintenance -urru"l., reports, trainingvideos or
 *rsrsrr'trs' rrrr'r rrur ilrrua' rstter$' notes or olller data) related to the opeihlitiii, maint-enanlC,
                                                                                                            repaif -
 or.use of the vehicle driven by Defendant, MABURN EDWARD WHITA'KER,
                                                                                                  at the time of the
 subject accident, in effect on or about MAy zz,zolg,and all subsequent versions
                                                                                                     ofeach
 document to the present date.

RESPONSET

31.    Produce any and all materials provided by Dcfendant, sourH EAsr CARRIERS,
                                                                                                 INc.,
to Defeudant, MABURN EDWARD wl{lrAKER, pertaining to the operation
                                                                                    of thc vehicle
involved in lhc subject accident including, but not liinited to, driving antl safety instru6ions
                                                                                                   and
manuals' safoty videotapes, operations guides, etc., in effect on or about MAy 22,2019,
                                                                                              and alr
subsequent velsions ofeach to the present date.

RESPONSE:

32' .Produce a copy of the employee rules wlrich govern the compliance with Federal Highway
Administration*Department of rransportation, Texas Department of rransportation,
                                                                                              U.s.
D-epartnlenl of Transpotlation, Code of Federal I egulations Section 395
                                                                         styled ,,Iiours
                                                                                         of Service
of Drivers" and any 'like State of Texas regulationJlo the same effect.

RESPONSE:

33_._ Produce a copy of the duty status reports of Defendant, sourH EAsr CARRIERS,
INC.'s driver, Defendanr, MABURN EDWARD WHITAKER, dated fiom rrlancrl r,
                                                                               2019 To
SEPTEMEBR 1 ,2019 and all Daily Log documents).

RESPONSE:

14.     Pro
lease agree
Defendant,
WHITAKER.

RESPONSE:

35.    Produce a copy ofthe route slip(s) for the twenty-four (24) hour period of
                                                                                  time bcfore 2:r6
p.m, on MAY 22,2019 and for the twelve (12) hour period foilowing. -

RESPONSE:

36.               Defend
        Produce a copy of                                      ARRIERS, lNC.,s daily vehiole inspection
                        i
reports pertaining to the vehicle                              nt of MAy 22,2019 Aatea from MAy ZZ,
2019 TO AUGUST 8, 2020, i                                 cords that veri$ safety defecrs and certifred




                                                   EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 28 of 61



corrections of safety defects.

RESPONSE:

37. Produce any and all docu:nents (frorn MARCH r, 2019 To SEPTEMEBR l, 2019 )
relating to Defendant, SOUTH EAST CARRIERS, INC.'s vehicle (which inclr.rdes vehicle unitj
which was involved in the MAY 22,21lg accident including, but not limited to, state entrance
                                          cords, fuel receipts, toll tickets, fuel tax records,
                                            s for state filing, state permits, weigh tickets,
                                           e records, dispatch records and phone logs and


RESPONSE:

38.                                , bills, hospital records, medical records, receipts, pharmacy
record                              generated as a result ofany non-party requests ior production
relatin

RESPONSE:

                                                ,but not limited to, police reports, kaffic
                                                 efendant, MABURN EDWARD
                                                , including any anests or convictions ofany


RESPONSE:

40.    ,
         Produce a copy of each and every document requesred to be identified, which was
identified or which was referred to in Defendants' Answers to plaintiffs Interrogatories.

RESPONSE:




                                          EXHIBIT A
                       Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 29 of 61




-   -l
         ' -            complete
                  Produce-the
                                                                                ,-or otany insurance.
    gompany'  participating in any manner.in the investigation or defense of this cause of action,
    (except for mental impressions and privileged communications with attomeys
                                                                                      and statemcnts
    made to the insurance company by the defendants) pertaining to their investigaiion
                                                                                       ofany rssue in
    this       case,
    investigat                                                                            ll}::r:i',Tfi.::
    or    entity                                                                            sold them tiability
    insurance, cornmunications or correspondencc           thi                             or might lead to the
    discovery of relevant evidence on any issue in this cause.

    RESPONSE:

    2.       Produce copies ofall reports, physical rnodels, comp ations ofdata, photographs
                                                                      -                       and other
    material prepaled by       an                     t     il      r of the     expei     tion and/or
    trial testimony,       includin                        an        for       cousultati  nns a basis
    either in wlrole or in    par             I            ex       o be called as

    RESPONSE:

    3.  Pro                                                          but
                                               of all experts including,                            ng papers,
notes, calc                                   otographs, models,   exhibit,                          irr"tuaine
reports and                                                            al
                                              repared for or reviewed by                             at trial.

RESPONSE:

4'.    Produce copies of all reports, opinions and mental irnpressions by all consulting
                                                                                          experrs
whose repofts, opinions and mental irnpressions havc been revlewed by testifying
                                                                                 expelts.
RESPONSE:

5                Produce copies    of all   treatises, rures, regurations, guidelines, statutes, policies or
procedures, and any other authoritative materials reviewed by any expert
                                                                         who             will testify at trial,
RESPONSE:

6.      Produc                              es,.bills or other billing materials for each expert you expect to
testify at trial,                                                                           -a
                                            ulting expert whose op'lnions or observations tesiifying expert
will review or

RESPONSE:




                                                      EXHIBIT A
             Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 30 of 61



    '    Pr oduce a copy of the Ctrrria trm Vitae, if avai'lab\e, fot each expert
7
   ,
utilize in this
                                                                                  Defendants   intend to
                case.

-BEsIpNsE--
8.     Produce copies of all staternents, eithcr oral or written, made by the plaintiff
                                                                                                or any
representative on behalf of plaintiff conceming the subject matter of this lawsuit.

RESPONSE:

9.       Produce copies of any and all    correspondence,                              notes of oral
communications, and all other_documents or writingsse                                  exchanged by
and between Defendants and plaintiff or plaintiff s
                                                 iepre                                 subjectlatter
of this lawsuit.

RESPONSE:

t0.     Produce copies of all agreements for settlement, indemnification, compromise, guarantee,
or any other kind of agreement which you have entered into with any party or non-party,
                                                                                        as a result
of or relating to this lawsuit.

RESPONSE:

I   I'  Produce copies of all identifoing documentation or materials in Defendants' possesslon
peftaining to any non-party to this lawsuit narne I by Defendants
                                                                  that may be liable to plaintiff for
damages incurred as a result of the subject motor v;hicle accident.

RESPONSE:

12'     .Produce copy of the litle, registration, and any and all other identifying documentation
                  a
pertaining to the vehicle of the vehicle that Defendant, -MABURN EDWARD'ilTIITAliER,
operating at the time of the subject motor vehicle accident.
                                                                                             *u,

RESPON$E:

l3-'     Produce a copy of all inspection and maintenance records pertaining to the
         .
vehicle or vehicle that Defendanr, MABURN EDWARD WHITAftER, was'operarinf
                                                                                    vehicle of the
                                                                                       at the time
of tlre subject motor vehicle accident dated from MAy 22,2019 up to and inciuding
2020, the date of the subject motor vehicle accident.
                                                                                        iucusr   s,


RESPONSE:

1.4.    Produce a copy of Defendant, MABURN EDWARD WHITAKER'S personar
                                                                       driver,s
license and commercial driver's license.

RESPONSE:




                                            EXHIBIT A
             Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 31 of 61



 t   5.   Produce a copy of Defendant, MABURN EDWARD WHITAKER'S social securitv card.

RESPONSE:

l6       Produce copies ofall stilt and nroving photographs thar are relevant to any issue involved
in this lawsuit including, but not limited to, plrotographs tlut depict the scene of the acciclent arrd/or
vehicles, the rnedian lrarrier involved in the aciident, and individuals involved in the subject
accident.

RESPONSE:

17.   Produce copies of all repair estimates, appraisals, receipts, repair bills and/or other
documents that describe and/or in any way relate to the damage bo.," to and/or repair done to
Defendants' vehicle as a result of the accident made the basis of this lawsuit.

RESPONSE:

 18. Produce copies of all repair arrd mairrtenance records and vehicle inspeclions conceming
        each and every person who was responsible for the maintenance, inspection and safety oi
llP!"t'
DEFENDANT, sourH            EAsr CARRIERS, INC.'s,          vehicle invorved in this cause, both rwo (2)
years before and at all times after the subject accident.

RESPONSE:

19'     Produce copies of all drawings, maps, or sketches ofthe scens andlor vehicles involved in
the subject accident.

RESPONSE:

20'.   Produce copies ofany surveillance movies,
     _
accident
                                                      photographs or videotapes     ofplaintiffor ofthe
           made the basis of this lawsuit.

RESPONSE:

?1. Produce a copy of any intemal incident reports regarding the accident made the basis
this lawsuit which were made by Defendant and/oi representatives cf Defendant.
                                                                                                       of

RESPONSE:

22'       Producc a copy of any citation and/or any final judgments received by any party as a result
      .
of the subject accident.

RESPONSE:




                                              EXHIBIT A
               Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 32 of 61



    23.       Produce copics of all documentation in the possession of number, each and every person
     who was responsible for the maintenance, inspection and safety of DEFENDANT, sourH
                                                                                                   EAST
     CARRIERS, INC., pertaining to Defendant, MABURN EDWARD WHITAKER including, but
-   -nctrtlinitod-tat;-liis
                            -enth'e
                                    Fersonne-l an&br-€mFl(rymbftfies inctldinB,-bt(--nof liitlitel tij, all
     medical physicals, medical examiner's certificates, checkups and drug teJing, all past er-nployment
     records, all disciplinary notices ofreprimands, applications and foliow-up rJference reports and./or
     investigation of MABURN EDWARD WHITAK-ER, contractor agreements, payroll records, tir-ne
     cards, etc.).

    RESPONSE:

    24.    Produce a copy of Defendant, MABURN EDWARD WHITAKER' payroll records
    containing dates and timcs on and off frorn work from MARCH l, 2019 To sbprENaEeR t,
    2019.

    RESPONSE:

    25'     Produce a copy ofany and all documents or exhibits Defendant inlends to utilize at trial.

    RESPONSE:

    26.    Produce a certified copy ofeach and every policy ofinsurance whichmayprovide coverage
    to Defendants wit'h respect to the subj ect motor vehicle accident, including att
                                                                                      irimu.y, excess or
    umbrella policies.

    RESPONSE:

         Produce a copy of Defendanr, MABURN
    ?7
    MAY 22,2019 TO
                                                        EDWARD WHITAKER' log book, if any, from
                         AUGUST 8,2020,

    RESPONSE:

    28' Produce the original or a copy ofthe log book for number, each and every person who was
    responsible for rhe maintenance, inspection and safety of DEFENDANT, -souru gasr
    CARRIERS, INC.'s, vehicle involved in rhe subject accident on MAy 22,ZOlg.

    RESPONSE:

    29'      Produce a copy of the State of Texas and United States Department of Transportation
    reports, if any, filled out by Defendant, MABURN EDWARD WH]ITAKER perraining ro
                                                                                              the
    sulrject motor vehicle accident.

    RESPONSE




                                                  EXHIBIT A
        Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 33 of 61



30,     Produce any and all documents or materials (including, but not limited to, driving
                                                                                            manuals,
safety manuals, policy rnanrars, maintenance manuals, reports, training
                                                                              videos or lnatcriars,
memoranda, letters, notes or other data) related to the operatitn, maintenaice,
                                                                                 repair or use of the
                                                                               time o'f-rhr srrbiect
accident, in effect on or about ly'rAl{ 22,2019, and all snbsequent versions
                                                                              of each document to
the present date.

RESPONSE:

31. Produce any and a
responsible for the maint
CARRIERS, INC., to Delbr
of the vehicle involved in the subiect accident
instructions and nranuals, safcty videofapes, ope
2019, and all subsequent versions ofeach to t}Ie present date.

RESPONSE:

                               mployee rules which govern the compliance with Federal Highway
                               f   Transportation, Texas Department       of   Transportation, U. j.
                                                                           stvrcd "riours of service
of Drivers,,and any   rike,,",.;i.l'.:ll"r111l*",r,:til'JHj:._r#;ltt
RESPONSE:

            uce                             of number, each and every pelson who was
             for                             safety of DEFENDANi, "soUTIl EAST
            , IN                         DWARD WIJITAKER, dated fr;; Turancu I,
2019 TO SEPTEMEBR l, 2019 and all DailyLog documents;.

RESPONSE:




RESPONSE:

               a copy of the route s'p(s) for the twenty-four (24)
              ve (12) hour period following.
                                                                   hour period on   MAy 22,20rg




                                           EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 34 of 61




36-      Produce a copy of Defendant, SOUTH EAST CARRIERS, INC.'s daily vehicle inspection
reports pertaining to the vehicle invoived in the accident of MAY 22, 2019 dated frorn ltaV ZZ,
2019-TO SEPTMEBER l;2019, irrcluding-all reco-rdslhat verif-safety defecrs-?nd -certifred -
 corrections of safeW defects.

RESPONSE:

37   -   Produce any and all documenrs (from MARCH l, 2019 To SEPTEMEBR t, 2019) relating
to Defendant, SOUTH EAST CARRIERS, INC. vehicle (which includes vehicle unit) which was
involved in the MAY 22, 2019 accident including, but not lirnited to, state entrance records,
satellite tracking records, checkpoint records, fuel receipts, toll tickets, fuel tax records, federal
use tax rccords, gross receipts tax records for statc filing, state pennits, weigh tickets, mileage
records, company regulatory compliance records, dispatch records and phone logs and bills.

RESPONSE:

38.     Produce any and all records, bills, hospital records, rnedical records, receipts, pharmacy
records, or any other similar records generated as a result ofany non-party requests ior production
relating to Plaintiff s injuries

RESPONSE:

39.     Produce any and all documents (including, but not limited to, police reports, lraffic tickets,
violations and/or citations) perraining to Defendant, MABURN EDWARD WHITAKER, and any
criminal activity or history, including any arrests or convictions of any misdemeanor or felony
cnmes.

RESPONSE:

49       Produce a copy of each and every document requested to be identified, which was
identified or which was referred to in Defendants' Answerslo plaintiff s Interrogatoiies.

RESPONSE:




                                             EXHIBIT A
        Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 35 of 61




 1'     Admit that on MAY 22, 2019 a collision occuned between a vehicle driven by MABIIRN
EDWARD wHITAKER and/or ow.ed by Defendant, sourH EAST CARRIERS, ti.tc.
vehicle in which PLAINTTFF JUAN ACOSTA I OMINGUEZ was drivinp.                      -d u
ANSWER

ADMIT/DENY        CHOOSE ONE

2.     Admit that the collision occurred at 5600   BLocK oN   e.   william cannon Dr,, in Austin,
Travis County, Texas.

ANSWER

ADMIT/DENY       CHOOSE ONE

3' Admit DEFENDANT sourH EAST CARRIERS, INC., vehicre was driven by
DEFENDANT, MABURN EDWARD WHITAKER at the time
                                              of the impact.
ANSWER

ADMIT/DENY       CHOOSE ONE

4'      Admit that the DEFENDANT MABLIRN EDWARD WHITAKER'S
                                                           vehicle was driving
suffered visible damage.

ANSWER

ADMIT/DENY CHOOSE ONE

5       Admit that the vehicle PLAINTIFF, ruAN ACosrA DOMINGtIEZ,
                                                                  was driving suffered
visible damage.

ANSWER

ADMIT/DENY CHOOSE ONE

6      Admit that DEFENDANT, MABuRNED'ARD *HITAKER
                                                   consumed alcoholic
beverages within 24 hours prior to the collision.

ANSWER

ADMIT/DENY CHOOSE ONE




                                         EXHIBIT A
                Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 36 of 61




    7   .    Admit that the PLAINTIFF'S vehicle was towed from the scene of the collision.

-   ANSWER
                 -
    ADMIT/DENY CHOOSE ONE

    8'       Admit that the DEFENDANT'S vehicle was towed from the scene of the collision.

    ANSWER

    ADMIT/DENY CHOOSE ONE

    9.      Admit that DEFENDANT, MABTIRN EDWARD WHITAKER' failure to vield ar the
    intersection was a proximate cause ofthe collision.

    ANSWER

    ADMIT/DENY CHOOSEONE

    10.      Admit that you had the last clear chance to avoid the collision.

    ANSWER

    ADMIT/DENY CHOOSE ONE

    I   I. Adnit thAt DEFENDANT, MABURN EDWARD WHITAKER' fAiIUrE tO                  CONITOI SOEEd
    was a proximate cause of the collision.

    ANSWER

    ADMIT/DENY CHOOSE ONE

    12.      AdMit thAt DEFENDANT, MABURN EDWARD WHITAKER' fAiIUrE                tO tiMCIY APPIY
    your brakes was the proximate cause of the collision.

    ANSWER

    ADMIT/DENY CHOOSEONE

    13.      Do you admit that DEFENDANT, MABURN EDWARD WHITAKER was negligent with
    respect to the occurrence ofthe collision?

    ANSWER

    ADMIT/DENY CHOOSE ONE



                                                   EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 37 of 61




74.     Adrnit that DEFENDANT, MABLTRN EDWARD WHITAKER was more than 50o% in
causing the collision.

ANSWER

ADMIT/DENY          CHOOSE ONE

15.     Admit that the cause of that collision was NOT due to a sudden emergency,

ANSWER

ADMIT/DENY CHOOSEONE
16.     Admit that the cause of the collision was NOT unavoidable.

ANSWER

ADMIT/DENY CHOOSE ONE

17-     Admit that you are aware the policy limits demand has been made against your insurance
company for payment and resolution of this lawsuit.

ANSWER

ADMIT/DENY CHOOSEONE

18.  Admit that you understand that if the jury awards PLAINTIFFS JUAN ACosrA
DOMINGLJEZ any amount over policy limits that you will be personally responsible for suoh
amounts.

ANSWER

ADMIT/DENY CHOOSE ONE

19.     Admit that you understand that your insurance company has refused to tender or pay those
funds, thereby subjecting your personal assets to risk of execution ond foreclosure.

ANSWER

ADMIT/DENY CHOOSE ONE

20.    Admit that PLATNTIFF'S injuries were not the result of a pre-existing injury      and./or
conditiors and not related to the collision.

ANSWER




                                               EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 38 of 61



ADMIT/DENY        CHOOSE ONE

21.    Admit that the weather did not play   a   role in this collision.

ANSWER

ADMIT/DENY        CITOOSE ONE

22.    Admit that the road condition did not play     a   role in this collision.

ANSWER

ADMIT/DENY        CHOOSE ONE

23.    Admit that DEFENDANT, MABURN EDWARD WHITAKER was not drivins under
ernergmcy conditions prior to the collision.

ANSWER

ADMIT/DENY CHOOSE ONE

24.    Admit that at least one person in the collision could have avoided the collision.

ANSWER

ADMIT/DENY        CHOOSE ONE

25.      Admit that DEFENDANT, MABURN EDWARD WHITAKER coutd have avoided the
collision.

ANSWER

ADMTT/DENY CHOOSE ONE

26'    Admit that DEFENDANT,         sourH       EAST CARRIERS, INC. has no facts to support   a
contention that PLAINTIFF could have avoided the collision.

ANSWER

ADMITiDENY        CHOOSE ONE

27-      Adrnit that DEFENDANT, MABURN EDWARD WHITAKER could have avoided the
collision.

ANSWER




                                             EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 39 of 61



  ADMIT/DENY        CHOOSE ONE




  ANSWER

  ADMIT/DENY        CHOOSE ONE

  29.
                                         r" facts to supporr a contenrion that pLAINTIFFS ruAN
  ACOS                           lf^lil:
                                 nes were not the result of injuries sustained
  related                                                                      subsequent to and not


  ANSWER

 ADMIT/DENY         CHOOSE ONE

 30'    Admir rhat the neoligence of pLAINTIFF
                                                  ruAN ACOSTA DOMINGT EZ if
 proximately cause the                                                                  any, did not
                      "otii.iin -"a"
                                     a. u".i,
                                              "rir,iJr"ii
 ANSWER

 ADMIT/DENY        CHOOSE ONE

 31'      Admit rhat pLAINTIFF ruAN    AcosrA D.MINGLJEZ        did not fail to take evasrve action,
 ANSWER

 ADMIT/DENY        CHOOSE ONE

 32.     AdMit thAt DEFEND*ANT, SOUTTI EAST
                                             CARRIER!, INC. hAS NO fACTS tO
 contention that pLAINTIFF ruAN
                                ACOsie u-onirN-ct;Z did not fril to take evasive SUPPOTI           A
                                                                                acrron,
ANSWER

ADMIT/DENY        CHOOSE ONE

jj;on.   OO-t, *at DEFENDANT, MABLTRN
                                      EDWARD WHITAKER failed to take evasive

ANSWER

ADMIT/DENY        CHOOSE ONE

         OO.t, that PLAINTIFF, ruAN ACOSTA
irk"..                                     DOMINGUEZ did not fail to timely appty
                                                                                  his




                                           EXHIBIT A
            Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 40 of 61




  ANSWER
  ADMIT/DENY CHOOSEONE
  35'       Admit that DEFENDANT, sourH EAsr .ARRIER., INc.
                                                             has no facts to support a
  contenrion that pLAINTIFF,ruAN AcosrA DoMING[rEz dia   ruilio ti*affiry n. uok"r.
                                                               ""t
  ANSWER

  ADMIT/DENY             CHOOSE ONE

  36        AdMit thAt DEFENDANT, MABURN EDWARD
                                                WHITAKER fAiIEd
        .
                                                                            tO   tiMEIY APPIY hiS

  ANSWER

 ADMIT/DENY              CHOOSE ONE

 37  Admit that .LAINTIFF, ruAN ACOSTA
                                       DOMINGT EZ did not fa' to control his sneed.
 ANSWER

 ADMIT/DENY              CHOOSE ONE

 38'     AdMit thAt DEFENDANT, SOUTH EAST
                                              CATBIERS, INC. hAS NO fACtS tO SUPPOTt A
 contention that pLAINTIFF, ruAN
                                 AcosrA ool,r^,r-ctmz oia'not ra*io conro*it"r rpeeo.
 ANSWER

 ADMIT/DENY              CHOOSE ONE

39.     Ad*it     thAt   DEFENDANT, MABURN EDWARD
                                                  WHITAKER fAiICd         tO CONtTOI hiS SPEEd.
ANSWER

ADMIT/DENY CHOOSEONE
40'    Admit that               ruAN    ACosrA D.MINGUE, did not drive at an excessive
ofspeed (too slow or
                  'LAINTIFF,
                     too fast).                                                              rate

ANSWER

ADMIT/DENY CHOOSE ONE

41.    AdMit thAt DEFENDANT, SOUTH EAST
                                        CARRIE\SI INC.
              pL^NTIFF
contention that                ruaN ecoire-nonrfr'du-ez did not drive
                                                                     hAS NO fACtS tO SUPPOft A
                                                                        at an excessive rate   of



                                           EXHIBIT A
              Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 41 of 61



     speed (too slow or too fast).

      ANSWER
    __NDMTT/D'ENY_
-                       CHO(}SEONE_
     42'     Admit that DEFENDANT, MABURN EDWARD wHITAKER drove
                                                                at an excessive rate of
     speed (too fast).

     ANSWER

     ADMIT/DENY           CHOOSE ONE

     43'    Admit that PLAINTIFF, ruAN ACOSTA DOMINGUEZ dtdnot
                                                               fail to sound her hom and
     give warning.

     ANSWER

     ADMIT/DENY           CHOOSE ONE

                    thAt DEFENDANT, SOUTH EAST CARRIERS, INC,
                                                                  hAS NO fACtS tO SUPPOTt A
                    PLAINTIFF, ruAN ACOSTA DOMINGUEZ did not fail
                                                                  to sound her horn and eive


    ANSWER

    ADMIT/DENY            CHOOSE ONE

     45.   AdMit   thAt   DEFENDANT' MABTJRN EDWARD WHITAKER failed
                                                                    to sound his hom
    and give waming.

    ANSWER

    ADMIT/DENY            CHOOSE ONE

                   thar pLAINTIFF,   ruAN ACOSTA DOMINGUEZ did nor fail to rnaintain a proper
    folUourOd-t

    ANSWER

    ADMIT/DENY CHOOSEONE

                   thar DEFENDANT,     MABURN                         as no facts to supporr a
                  t PLAINTIFF, ruAN    ACOSTA                          to maintain a proper


    ANSWER




                                             EXHIBIT A
            Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 42 of 61



 ADMIT/DENY         CHOOSE ONE




 48'     Admit that DEFENDANT, MAB{JRN EDWARD WHITAKER failed
                                                              to maintain a proper
 Iookout.

 ANSWER

 ADMIT/DENY CHOOSEONE
 49'    Admit that PLAINTIFF, ruAN ACosTA DOMINGIIEZ did not
                                                             fail to maintain a safe and
 proper distance from the DEFENDANT, sourH EAsr
                                                CARRIERS, INC.,s vehicle.
 ANSWER

 ADMIT/DENY         CHOOSE ONE

50'    Admit that DEFENDANT, sourH EAsr .ARRIER', INC.,
                                                         has no facts to support
contention that PLAINTIFF ruAN ACosrA DOMINGUEZ                                               a
                                                did not fair to maintain            a safe and
proper distance from the Defendant's vehicle.

ANSWER

ADMIT/DENY         CHOOSE ONE

5l   .   Admit that DEFENDANT, MABITRN EDWARD wHITAKER
                                                       failed to rnaintain           a safe
                          plaintifps vehicle.
and proper distance from the

ANSWER

ADMIT/DENY         CHOOSE ONE

52'    Admit that PLAINTIFF,        ruAN ACosTA DOMINGUEZ did not fait to maintain his brakes
and/or other parts ofhis vehicle.

ANSWER

ADMIT/DENY         CHOOSE ONE

53'     Admit that DEFENDANT, sourH EAsr CARRIERS,
                                                     INC. has no facts to support a
contention that PLAINTIFF, ruAN AcosrA
                                       DOMINGLIEZ did not fait to m'intain her brakes
and/or other parts of his vehicle.

ANSWER




                                              EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 43 of 61




  ADMIT/DENY              CHOOSE ONE




 ADMIT/DENY              CHOOSE ONE

 55,    Admit that pLAINTIFF, ruAN ACOSTA D
                                                                              fail to drive in
 prudent driver would have driven under the                                                      a reasonably
                                            same or                           s.

 ANSWER

 ADMIT/DENY              CHOOSE ONE

            mlt
                                                                        INC. has no facts to support a
            tha                                                         not fail to drive in a reasonably
            ver                                                         tances.
 ANSWER

 ADMIT/DENY              CHOOSE ONE

 57.    AdMit     thAt   DEFENDANT, MABURN EDWARD
                                                   WHITAKER fAiIEd tO driVE iN A
reasonably pmdent driver would hav"
                                          unaer,il;. or sim'ar circumstances.
                                    arive.n

ANSWER

ADMIT/DENY               CHOOSE ONE

58'    Admit that the collision made this basis of this
                                                        suit was not   an unavoidable collision.
ANSWER

ADMIT/DENY           CHOOSE ONE

59.     AdMit thAt DEFENDANT,.SOUTH EAST
                                                        CARRIERS, INC. hAS NO fACtS tO SUPPOTI
contention that the co'ision made                                                                         A
                                  tiris uusir ortli. *iiri"Jno, **avoidable collision.
ANSWBR

ADMIT/DENY CHOOSE ONE

60'    Admit that the inciderrt made the basis of
                                                  this lawsuit was not caused by plaintiffs
                                                                                            failure to



                                             EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 44 of 61



 exercise ordinary care.

 ANSWER

 ADMIT/DENY         CHOOSE ONE

 61.     Admit rhat DEFENDANT, sourH EAsr CARRmRS, INc. has no facts to
                                                                                         suppon           a
                                                                      causei uv pi"irir, failure to
 contention that the incidcnt made the basis of thi i lawsuit was not                                         ,

 exercise ordinary care.

 ANSWER

 ADMIT/DENY        CHOOSE ONE

62.     Admit that medical treatment received by pLAINTIFFS, ruAN          AcosrA DOMINGUEZ
was necessary.

ANSWER

ADMIT/DENY         CHOOSE ONE

63.     Admit that DEFENDANT,        sourH   EAST CARRIERS, INc. has no facts ro suppon a
contention that medical treatment received by pL \INTIFFS
                                                        ruAN AcosrA DOMINGUEZ was
necessary.

ANSWER

ADMIT/DENY         CHOOSE ONE

14:- --l9i"hat charges for the medical treahnent received by pLAINTtrFS, ruAN                ACosrA
DOMINGIJEZ   were reasonable.

ANSWER

ADMIT/DENY        CHOOSE ONE

65'    Admit that DEFENDANT,^h1-n9
treatrnent received by pLATNTIFFS,       factl !o support   a contention that charges   for the medical
                                     ruAN Acos la    oouncugz          were reasonabl".
ANSWER

ADMIT/DENY CHOOSE ONE

66'    Admit that DEFENDANT, sourH          EAsr .ARRIERS, INc.'s corporate             Representatrve
personally answered these admissions.




                                           EXHIBIT A
     Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 45 of 61



ANSWER

ADMIT/DENY   CHOOSE ONE




                               EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 46 of 61




EDWARD wHITAKER and/or owned by Defendant, sourTr EAST cARRIEns,               litc.   ano a
vehicle in which PLAINTIFF ruAN ACOSTA DOMINGUEZ was driving.

ANSWER

ADMIT/DENY          CHOOSE ONE

2.     Admit that the collision occuned at the 5600 Block on E. William Cannon Dr-, rn Austin
                                                                                                ,
Travis County, Texas.

ANSWER

ADMIT/DENY CHOOSE ONE

3.   Admit DEFENDANT sourH EAST CARRIERS, INC., verricle was driven by
DEFENDANT, MABIIRN EDWARD WHITAKER at the time of the impact.

ANSWER

ADMIT/DENY         CHOOSE ONE

4'      Admit that the DEFENDANT MABURN EDWARD wHITAKER'S vehicle was driving
suffered visible damage.

ANSWER

ADMIT/DENY         CHOOSE ONE

5.      Admit that the vehicle PIAINTIFF, ruAN      AcosrA   DOMINGUEZ, was driving suffered
visible damage.

ANSWER

ADMIT/DENY CHOOSE ONE

6.     Admit that DEFENDANT, MABURN EDWARD wHITAKER consumed alcoholic
beverages within 24 hours prior to the collision.

ANSWER

ADMIT/DENY CHOOSE ONE




                                              EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 47 of 61



 7'      Admit that the PLAINTIFF'S vehicle was towed from the scene of the collision.

 ANSWER

 ADMIT/DENY CHOOSEONE
 8.      Admit that the DEFENDANT'S vehicre was towed from the scene
                                                                     of the collision.
 ANSWER

 ADMIT/DENY          CHOOSE ONE

 9.      Admit that DEFENDANT, MABURN EDWARD WHITAKER'
                                                       failure to yierd at the
 intersecfion was a proximate cause ofthe collision.

 ANSWER

 ADMIT/DENY         CHOOSE ONE

 10.     Admit that you had the rast clear chance to avoid the co
                                                                  ision.
ANSWER

ADMIT/DENY CHOOSEONE

 1l'   Admit that DEFENDANT, MABURN              ED*ARD *HITAKER' fa'ure to conrrol speed
was a proxlmate cause of the collision.

ANSWER

ADMIT/DENY CHOOSE ONE

12.     AdmitthatDEFENDANT, MABURNEDWARD
                                         WHITAKER, failure to timely apply
your brakes was the proximate cause of the co
                                              lision.

ANSWER

ADMIT/DENY CHOOSE ONE

13     Do you admit that DEFENDANT, MABURN
                                                        ED'ARD
respect to the occurrence of the collision?                                   was negrigent wirh
                                                                   'HITAKER
ANSWER

ADMIT/DENY CHOOSE ONE




                                              EXHIBIT A
           Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 48 of 61



  14.     AdMit thAt DEFENDANT, MABIJRN EDWARD WHITAKER                     WAS MOrE thArr   50% iN
 causing the collision.




 ADMIT/DENY CHOOSE ONE

 l5      Admit that the cause of that collision was   Nor   due to a sudden emergency.

 ANSWER

 ADMIT/DENY CHOOSE ONE
 16.     Admit that the cause of the collision was NOT unavoidable.

 ANSWER

 ADMIT/DENY CHOOSE ONE

 17'     Admit that you
                      ar-e awgr: the policy limits demand has been
                                                                   made agarnst your insurance
 company for payment and resolution oithislawsuit.

ANSWER

ADMIT/DENY           CHOOSE ONE

18.   Admit tlat you understand that if the jury awards PLAINTIFFS
DoMINGUEZ any amo.nt over policy limits that                           ruAN AcosrA
amoun$.
                                              v*  u[  L" p-"t*naiiy responsiute for such

ANSWER

ADMIT/DENY CHOOSEONE

19'     Admit that you                 your insurance comp.any rras refused to tender
                          ::*T?l!dr.:
funds, thereby subjecting your penonal assets to risk
                                                      ofexecution ana-o-r"atorrrr".
                                                                                      or pay those

ANSWER

ADMIT/DENY CHOOSE ONE

20'     Admit that                    injuries were not the result   of a pre-existing injury
                     fL4!{TFF's
conditions and not related to the collision.
                                                                                                and/or

ANSWER
ADMIT/DENY CHOOSE ONE



                                               EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 49 of 61




2L     Admit that the weather did not play   a   role in this collision.

&
ADMIT/DENI-Y CHOOSEONE

22.    Adrnit that the road condition did not play    a role in   this collision.

ANSWER

ADMIT/DENY CHOOSE ONE
23.   Admit that DEFENDANT, MABURN EDWARD WHITAKER was not drivins under
emergency conditions prior to the collision.

ANSWER

ADMIT/DENY CHOOSE ONE

24-    Admit that at least one person in the collision could have avoided the collision.

ANSWER

ADMIT/DENY        CHOOSE ONE

25.      Admit thAt DEFENDANT, MABURN EDWARD WHITAKER                               COUId hAVC AVOidEd thE
collision.

ANSWER

ADMIT/DENY CHOOSE ONE

26.    Admit that DEFENDANT, souTH EAST CARRIERS, INC. has no faots to support                               a
contention that PLAINTIFF could have avoided re collision.

ANSWER

ADMIT/DENY CHOOSE ONE

27.      Admit that DEFENDANT, MABURN EDWARD WHITAKER couldhave avoided the
collision.

ANSWER

ADMIT/DENY CHOOSE ONE



                                             EXHIBIT A
            Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 50 of 61




 28.      Admir that PLATNTIFFS ruAN ACOSTA DOMINGUEZ injuries were not the result of
 injuries sustained subsequent to and not related to the collision.

ANSWER

ADMIT/DENY          CHOOSE ONE

29.      Admit that DEFENDANTS have no facts to support a contention that pLAINTIIFS
                                                                                      ruAN
ACOSTA DOMINGUEZ'S injuries were not the resuli of injuries sustained subsequent
                                                                                  to and not
related to the collision.

ANSWER

ADMIT/DENY CHOOSE ONE
30.    Admit that the negligence of pLAINTIFF ruAN             ACosrA DOMINGUEZ if   any, did not
proximately cause the collision made the basis of this suit.

ANSWER

ADMIT/DENY          CHOOSE ONE

3l   '    Admit that PLAINTIFF ruAN ACOSTA DOMINGUEZ did not fail to take evasive action.

ANSWER

ADMIT/DENY          CHOOSE ONE

32.     Admit that DEFENDANT, sourH EAsr CARRIERS, INc. has no facts to supporr a
contention that PLAINTIFF ruAN ACosrA DOMINGUM did not fail to take evasive
                                                                            actron.

ANSWER

ADMIT/DENY CHOOSE ONE
33.       Admit that DEFENDANT, MABITRN EDWARD WHITAI(ER failed to take evasrve
actlon.

ANSWER

ADMIT/DENY         CHOOSE ONE

34.       Admit that PLAINTIFF, ruAN       AcosrA     DOMINGUEZ did not fail to timely apply his
brakes.




                                               EXHIBIT A
            Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 51 of 61



ANSWER
ADMIT/DENY          CHOOSE ONE


contention that PLAINTIFF,      ruAN AcosrA DOMINGUEZ did not fail to timely apply   his brakes.

ANSWER

ADMIT/DENY          CHOOSE ONE

36.,      AdMit thAt DEFENDANT, MABURN EDWARD WHITAKER fAiIEd            tO tiMEIY APPIY hiS
oraKes.

ANSWER

ADMIT/DENY          CHOOSE ONE

37        Admit that PLAINTIFF, ruAN ACOSTA DOMINGUEZ did not fail to confol his soeed.

ANSWER

ADMIT/DENY          CHOOSE ONE

38.     Admit that DEFENDANT, sourH EAST CARRIERS, INC. has no facts to support                a
contention that PLAINTIFF, ruAN AcosTA DOMINGUEZ did not fail to control lrer speed,

ANSWER

ADMIT/DENY          CHOOSE ONE

39.       Admit that DEFENDANT, MABLJRN EDWARD WHITAKER faited to control his speed.

ANSWER

ADMIT/DENY         CHOOSE ONE

40.    Admit that PLAINTIFF, ruAN ACOSTA DOMINGUEZ did not drive at an excessive rate
of speed (too slow or too fast).

ANSWER

ADMIT/DENY CHOOSE ONE

41.    AdMit thAt DEFENDANT, SOUTH EAST CARRIERS, INC, hAS NO fACtS tO SUPPOTT A
contention that PLAINTIFF ruAN ACOSTA DOMINGUEZ did not drive at an excesslve rate of
speed (too slow or too fast).




                                            EXHIBIT A
                    Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 52 of 61




     ANSWER
     ADMIT/DENY            CHOOSE ONE
     -*2.       .




--   speed (too fast).

     ANSWER

     ADMIT/DENY            CHOOSE ONE

     43.        Admit that PLAJNTIFF, ruAN   AcosrA DOMINGUEZ did not fail to sound   his hom and
     give waming.

     ANSWER

     ADMIT/DENY            CHOOSE ONE

     44-        Admit that DEFENDANT,     sourll EAsr CARRIERS, INc. has no facts to supporr a
     contention that PLAINTIFF,     ruAN ACOSTA DOMINCUEZ did not fail to sound lrerhom and qive
     wanring.

     ANSWER

     ADMIT/DENY            CHOOSE ONE

     45.    Admit that DEFENDANT, MABURN EDWARD WHITAKER failed to sound his hom
     and give waming.

     ANSWER

     ADMIT/DENY            CHOOSE ONE

     46.    Admit that PLAINTIFF, ruAN ACosrA DoMINGUEZ did not fail to maintam          a proper
     lookout.

     ANSWER

     ADMIT/DENY           CHOOSE ONE

                    mit that DEFENDANT' MABURN EDWARD wHTTAKER rras no facts to support
                                                                                             a
                    that PLAINTIFF, ruAN AcosrA DoMINcuEz did not fail to maintain a pr.oper


     ANSWER

     ADMITiDENY           CHOOSE ONE




                                                 EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 53 of 61




                tnat DEFENDANT, MABURNEDWARD WHITAKER failedto
                                                               rnaintain aproper
 folU*rO.*t
 ANSWER

 ADMIT/DENY         CHOOSE ONE

 49'    Admit that PLAINTIFF, ruAN AcosrA DOMINGTIEZ
                                                       did not fail to rnaintarn a safe and
 proper distance from the DEFENDANT, sourH
                                           Eesi cennrpns, INC.'s vehicle.
 ANSWER

 ADMIT/DENY         CHOOSE ONE

 50.
conren                                                        , INC., has no facts to support a
proper                                                        id not fail to maintain a safe and

ANSWER

ADMIT/DENY          CHOOSE ONE

51   '   Admit thar DEFENDANT, MABURN ED*ARD
                                              *HITAKER failed to maintain a safe
                          plaintiffs vehicle.
and proper distance from the

ANSWER

ADMIT/DENY         CHOOSE ONE

52'     Admit that                  ruAN ACOSTA DOMINGUEZ did not fail   to maintain his brakes
                    'LAINTIFF,
and/or other parts ofhis vehicle.

ANSWER

ADMIT/DENY         CHOOSE ONE

                                      SOUTH EAST CARRIERS, INC. has no
                                                                        facts to support a
                                      ACOSTA DOMINGUEZ did not fail to maintain
                                                                                his brakes

ANSWER




                                            EXHIBIT A
                 Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 54 of 61



       ADMIT/DENY         CHOOSE ONE

      54' AdMit thAt DEFENDANT, MABURN EDWARD WHITAKER fAiIEd tO MAiNtAiN hiS
- -- +ralces-and/orotherparts.ofhisvehicle-
      ANSWER

      ADMIT/DENY         CHOOSE ONE

      55     Admit that PLAINTIFF, ruAN ACosTA DOMINGUEZ did not
                                                                              fail to drive in a reasonably
      prudent driver would have driven under the same or
                                                         similar circumstances.
      ANSWER

      ADMIT/DENY         CHOOSE ONE

                                                                           INC. has no facts to support a
                                                                           not fail to drive in a reasonablv
                                                                           tances.

      ANSWER

      ADMIT/DENY         CHOOSE ONE

      57.    Admir ttrat DEFENDANT, MABURN EDWARD *HITAKER
                                                                              failed to drive in a
      reasonably prudent driver would have driven under
                                                        the same or similar ciicumstances.

      ANSWER

      ADMIT/DENY        CHOOSE ONE

      58'    Admit that the collision made this basis of this suit was
                                                                       not an unavoidable collision,
     ANSWER

     ADMIT/DENY         CHOOSE ONE

     59'     Admir that DEFENDANT, sourH EAST CARRIER',
                                                                            INC. has no facrs to supporr a
     contention that tre collision made this basis ofthi
                                                         r suit was not an'unuvoiaaute
                                                                                      "ottislon.
     ANSWER

     ADMIT/DENY CHOOSEONE
     60'     Admit that the incident made the basis of this lawsuit
                                                                    was not caused by   plaintiffs failure to
     exercise ordinary care.




                                                   EXHIBIT A
                     Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 55 of 61




        ANSWER

-   -
        A.EMIJrIDENY-,GHOOS E.ONE        -
                                             -
        61. Adrnit                      , SOl.}'[H EAST CARRIERS, INC.        has no facts to support a
        contention that                 the basis of this lawsuit was not caused by Plaintiffs failur.e to
        exercise ordina

        ANSWER

        ADMIT/DENY         CHOOSE ONE

        62.    Admit that medical treatment received by pLAINTIFFS, ruAN       AcosrA     DOMINGUEZ
        was necessary.

        ANSWER

        ADMIT/DENY         CHOOSE ONE

        63.    AdMit tbAt DEFENDANT, SOUTH EAST CARRIERS, INC. hAS NO fACtS tO SUPPOTI A
                 tlat medical treatment received by pLAINTIFFS ruAN AcosrA DoMINGUEZ was
        contention
        necessary.

        ANSWER

        ADMIT/DENY         CHOOSE ONE

        9a: _ AlTft that charges for the medical treatrnent received by pLAINTIFFS, ruAN
        DOMINGUEZ were reasonable.
                                                                                               ACosrA

        ANSWER

        ADMIT/DENY         CHOOSE ONE

        65.Admit that DEFENDANT, has no facts to support a contention that charges for the medical
    treatment received by PLAINTIFFS, ruAN AcosrA DOMINGUEZ were reaso=nable.

    ANSWER

    ADMIT/DENY             CHOOSE ONE

        66.Admit that DEFENDANT, sourH EAST CARRIERS,                 INc.'s corporate Represenratrve
    personally answered these adrnissions.

    ANSWER




                                                 EXHIBIT A
             Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 56 of 61




ADMIT/DENY          CHOOSE ONE


6'7.      AdMit thAt DEFENDANT, SOUTH EAST CARRIERS, INC.'S                IAWVET ANSWETEd thESE
admissions.

ANSWER

ADMIT/DENY          CHOOSE ONE

68.      Admit that DEFENDANT, MABURN EDWARD WHITAKER was not properly trained
by DEFENDANT, SOUTH EAST CARRIERS, INC., to drive the vehicle he drove in the collision
at hand.

ANSWER

ADMIT/DENY          CHOOSE ONE

69.     AdMit thAt DEFENDNAT, SOUTH EAST CARRIERS, INC., did NOt PrOVidE AdEqUAtE
ffaining to drivers on procedures after a car crash.

ANSWER

ADMTT/DENY CHOOSE ONE

70.       Admit that DEFENDANT,     sourH    EAST CARRIERS, INC., did not adequately maintain
their vehicles.

ANSWER

ADMIT/DENY CHOOSEONE
71.       Admit that DEFENDANT, sourH EAST CARRIERS, INC., is the owner of the 2018
          MAR Intemational tractor, license plate H4l662HY, which was involved in this collision.

ANSWER

ADMIT/DENY CHOOSE ONE

72-        Admit that DEFBNDANT, MABURN EDWARD wHITAKER was an unlicensed driver
at the   time of the collision.

ANSWER

ADMIT/DENY CHOOSE ONE



                                            EXHIBIT A
                 Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 57 of 61



     73.     Admit that DEFENDANT, MABURN EDWARD wHITAKER was an rncornpetent
     driver at the time of the collision.


--   ADMIT/DENY CHOOSE ONE

     74.     Admit that DEFENDANT, MABURN EDWARD WHITAKER was a reckless driver at
     the time of the collision.

     ANSWER

     ADMIT/DENY         CHOOSE ONE

     75.     Admit that DEFENDANT, MABURN EDWARD WHITAKER' negligence caused the
     collision.

     ANSWER

     ADMIT/DENY         CHOOSE ONE

     76.       Admit that PLAINTIFF, ruAN ACOSTA DOMINGLIEZ was not negligent at the time   of
               the collision made the basis of this lawsuit.

     ANSWER

     ADMIT/DENY CHOOSEONE
     7'7   -Admit that DEFENDANT, MABURN EDWARD WHITAKER failed to operate the
     vehicle as a prudent driver on or about MAy 22.2O1g.

     ANSWER

     ADMIT/DENY CHOOSE ONE

     78.   Admit that DEFENDANT, MABURN EDWARD WHITAKER was under the scope of
     employment with DEFENDANT, sourH EAST CARRIERS, INC., at the time of this incident.

     ANSWER

     ADMIT/DENY CHOOSE ONE

     79.   Admit that DEFENDANT, MABURN EDWARD WHITAKER was under the scope of
     employment with DEFENDANT, souTH EAST CARRIERS, INC., ar the time of this
                                                                               incldent.
     ANSWER
     ADMIT/DENY CHOOSEONE



                                             EXHIBIT A
               Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 58 of 61




                           COI]RTESY NOTICE TO DETENDANT


-------#+4es+r*D
        A COPY OF THIS PETITION TO YOTJR INSTJRAIICE       COMPANY AND RSQUEST
       TIIAT THEY PROVIDE YOU WITE A DEFENSE.




                                         EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 59 of 61
                                                                                 1/11/2021 9:59 AM
                                                                                                  Velva L. Price
                                                                                                 District Clerk
                                                                                                 Travis County
                                CAUSE NO. D-1-GN-20-006510                                    D-1-GN-20-006510
                                                                                               Nancy Rodriguez

JUAN ACOSTA DOMINGUEZ                         §        IN THE DISTRICT COURT
  PLAINTIFF                                   §
                                              §        261ST JUDICIAL DISTRICT
V.                                            §
                                              §
MABURN EDWARD WHITAKER                        §
AND SOUTH EAST CARRIERS, INC.                 §        TRAVIS COUNTY, TEXAS


                            DEFENDANTS’ ORIGINAL ANSWER


TO THE HONORABLE JUDGE OF SAID COURT:

         COME NOW MABURN EDWARD WHITAKER and SOUTH EAST CARRIERS,

INC. Defendants, in the above numbered and entitled cause, and file this Original Answer and

for such Answer would respectfully show the following:

                                                  1.

         Defendants invoke the provisions of Rule 92, Texas Rules of Civil Procedure; and do

thereby exercise their legal right to require Plaintiff to prove all the allegations of his pleading,

which are denied, and, accordingly, Defendants generally deny the allegations of Plaintiff's

pleading and demand strict proof thereof by a preponderance of the evidence.

                                                  2.

                                  AFFIRMATIVE DEFENSES

         Defendants would show that Plaintiff's damages, if any, were solely caused by matters or

conditions not under the control of Defendants, or by conduct of parties over whom Defendants

had no control. Said damages were caused in whole or in part by Plaintiff’s own negligence, acts

or omissions. Plaintiff failed to keep a proper lookout and take evasive action that would have

prevented any damage.       Accordingly, Defendants assert all rights, privileges and remedies




{01687035.DOCX / }                  DEFENDANTS’ ORIGINAL ANSWER                                     1
                                            EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 60 of 61




afforded or available to it pursuant to Chapter 33 of the Texas Civil Practices & Remedies Code,

and all applicable common and statutory laws of the state of Texas.

                                                   3.

         Additionally, and/or in the alternative, Defendants would affirmatively show that

Plaintiff's injuries and damages, if any, were caused by an unavoidable accident and/or were not

the result of negligence of any person or party.

                                                   4.

         Additionally, and/or in the alternative, Defendants would affirmatively show that Plaintiff

has failed to properly mitigate his damages.

                                                   5.

                                     REQUEST FOR JURY

         Defendants in the above styled and numbered cause respectfully request that this matter

be set upon the Court's jury docket for trial by jury at such time as it is set for trial. Defendants

would show that in conjunction with this request the requisite jury fee has been tendered to the

Clerk of the Court.

         WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff recover

nothing, that Defendants recover costs of court, and Defendants request general relief.




{01687035.DOCX / }                  DEFENDANTS’ ORIGINAL ANSWER                                     2
                                            EXHIBIT A
          Case 1:21-cv-00052-RP Document 1-1 Filed 01/15/21 Page 61 of 61




                                            Respectfully submitted,

                                            NAMAN, HOWELL, SMITH & LEE, PLLC
                                            8310 Capital of Texas Highway North, Suite 490
                                            Austin, Texas 78731
                                            Phone (512) 479-0300
                                            FAX (512) 474-1901
                                            aspy@namanhowell.com
                                            jlea@namanhowell.com


                                            BY: ______________________________
                                                  P. Clark Aspy
                                                  State Bar No. 01394170
                                                  Jay Lea
                                                  State Bar No. 24062843

                                            ATTORNEY FOR DEFENDANTS




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded by the manner indicated below to all counsel of record on this 11th day of January
2021.

Ruy Mireles
Mario Davila
Law Offices of Mario Davila, PLLC
P.O. Box 3726
McAllen, Texas 78502




                                            __________________________________
                                            P. Clark Aspy




{01687035.DOCX / }                DEFENDANTS’ ORIGINAL ANSWER                                  3
                                          EXHIBIT A
